Citation Nr: 1537678	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  11-15 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to the Veteran's service-connected nasal fracture.

2.  Entitlement to service connection for nasal-sinus rhinitis and sinusitis, to include as secondary to the Veteran's service-connected nasal fracture.  

3.  Entitlement to a compensable (greater than 0 percent) disability rating for residuals of a nasal fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the Board in June 2015.  A transcript of that hearing has been associated with the claims file.  

The issues of entitlement to service connection for nasal-sinus rhinitis and sinusitis and an increased rating for residuals of a nasal fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's sleep apnea is aggravated by his service-connected nasal fracture. 


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for sleep apnea, which constitutes a complete grant of the Veteran's claim.  Therefore, in view of the fact that the full benefit sought by the Veteran is being granted by this decision, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations regarding that issue.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Service Connection - Sleep Apnea

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Veteran has a current diagnosis of sleep apnea.  He uses a CPAP machine to treat his apnea.  A March 2010 letter from the Veteran's private doctor notes that the doctor performed a revision septoplasty in March of 2009.  Despite that surgery, the Veteran still has some chronic obstructive symptoms and his doctor provided an opinion that the residuals of the nasal fracture certainly aggravates the Veteran's condition and makes tolerating the CPAP machine much worse.

During a December 2011 VA examination for sleep apnea, the examiner found no nexus identified between the service-connected nasal fracture and the development of sleep apnea, diagnosed and treated after completing military service.  He also found no evidence of aggravation of sleep apnea due to any residuals of nasal fracture.  

The Board finds that the findings are at a minimum in equipoise regarding whether the Veteran's sleep apnea is aggravated by the Veteran's nasal fracture.  The Board notes that the Veteran's private doctor specifically indicated how the Veteran's nasal fracture aggravated the Veteran's sleep apnea, addressing the interference with the CPAP machine.  The VA examiner provided no rationale for his negative nexus opinion.  Additionally, the Veteran has testified that he has difficulty using the CPAP machine due to his nasal fracture.

Therefore, after considering and weighing the evidence discussed above, the Board concludes that reasonable doubt should be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49 (1990).  Thus, the Board finds that the Veteran's sleep apnea is aggravated by the Veteran's nasal fracture.  


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to the Veteran's service-connected nasal fracture, is granted.


REMAND

Regarding the Veteran's claim of entitlement to service connection for nasal-sinus rhinitis and sinusitis, the Board notes that the VA examiner in October 2010 did not provide an aggravation opinion regarding the Veteran's secondary claim.  Therefore, the Board must obtain another medical opinion to address whether the Veteran's current nasal-sinus rhinitis and sinusitis is aggravated (chronically worsened) by the Veteran's service-connected nasal fracture.

During the June 2015 hearing, the Veteran reported that his nasal fracture symptoms had improved following his surgery in March 2009.  He then noted that since that time the symptoms returned and had worsened.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his disability.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination regarding his nasal fracture, nasal-sinus rhinitis, and sinusitis.  The examiner should review the claims file and note any residuals of the Veteran's nasal fracture, to include any deviated septum, blockage, difficulty breathing, increased infections, or other possible residuals.  The examiner should note the current severity of the Veteran's service-connected nasal fracture.  The examiner should also note the need for additional septoplasty in March 2009 and the Veteran's lay statements that his symptoms returned.  

After addressing the severity of the nasal fracture, the examiner should address the following questions:

a.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's nasal-sinus rhinitis and sinusitis began in service, was caused by service, or is otherwise related to service?  

b.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's nasal-sinus rhinitis and sinusitis is caused or aggravated by his service-connected nasal fracture?

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner should provide a rationale for all findings and conclusions.  

2.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


